Title: To George Washington from Brigadier General Anthony Wayne, 18 October 1778
From: Wayne, Anthony
To: Washington, George


          
            Sir
            Fredricksburg 18th Octr 1778
          
          I have Deliberately Considered the State of facts which your Excellency was pleased to lay before the Council of General Officers, together with the Questions Arising therefrom.
          The first of which has already been Decided upon by Determining that a Detatchment shall March towards Boston.
          The Season being now far Advanced—and the troops begining to Suffer from the Keeness of the Weather & want of Necessary Clothing—I am fully & Clearly of Opinion—that we should without any further loss of time proceed to Building of Hutts for the purpose of Covering the men—such as were made by the Pennsa & Jersey troops during the last Winter at the Valley Forge—by which means an Immense expence will be saved to the Continent.
          I am also of Opinion that your force ought to be Drawn nearly into one focus—by which you will be Secure against any Insult from the Enemy—and in a Condition to Improve the first favourable Opening with Advantage.
          I am Solemnly Opposed to a Division of your Army into Cantonments—the Dangerous Consequences Attending such a Measure are too Obvious to Require any Comment.
          I don’t mean by this, that no force should be kept in the Jersey—on the Contrary I am for Stationing one Brigade in that State—and in such a position as to afford Cover to the Country against any small Detatchment—and at the same time to be Secure from a Surprise—which will be the more easy to Guard against—as the Enemy will have a River to pass in Order to Effect it.
          The forage &ca being chiefly Consumed from Kings Bridge as high up as North Castle and Bedford—a small Covering party in the Vicinity of the Latter (to be Relieved every ten days), will Afford Sufficient Security to that Country without being too much exposed by sending them Lower down—which can Answer no Valuable purpose—but may Subject them to a Surprise by the means of the Caitiff tories  which abound in that Quarter.
          For the Security & ease of your Army, and to Render their Subsistance less difficult & more Certain—and at the same time to Support the Important pass of the Highlands—and thereby keeping it in your power to Afford the necessary Supplies to the French Fleet in case of it’s Remaining where it now is during the Winter; the Banks of the North River will Certainly be the most proper Position for your Winter Quarters.
          If a Sufficient Quantity of good wood for Building & Covering the Hutts & for fireing can be found at King’s Ferry or it’s Vicinity together 
            
            
            
            with good Water for the use of the Army—I would Recommend that post in Preference to any Other—but if these Essential Articles can not be had there—then at such Other place between that & Fish Kill as may be found most Suitable—always having in View the Vicinity of the River for the ease of both men & Horses—by the Advantage of Water Carriage whilst the River Continues Open—& Sledding on the Ice in the Winter—which will Always Afford a Great Supply of forage &ca from Albany & the Other parts of the River.
          Your Excellency is too well Acquainted with the Advantage of Such a Position—for to Render it Necessary for me to Offer any thing further in it’s favour.
          I can only Assure Your Excellency that whatever position you may think proper to take—I shall cheerfully agree to—and be always Ready to Serve you with the best Service Of your most Obt & very Hume Sert
          
            Anty Wayne
          
        